THEATTORNEYGENERAL
                         OF TEXAS
                            AUSTW.    T-s      78711



                               August 30, 1977



Hon. Oscar H. Mauzy, Chairman                  Opinion No. H-1044
Senate Education Committee
Senate of the State of Texas                   Re: Whether a school dis-
Austin, Texas 78701                            trict may require newly em-
                                               ployed teachers to report
                                               for a week of preparation
                                               without pay.
Dear   Senator     Mauzy:

     YOU have asked whether a school district may require newly
employed teachers to report for five days of preparation without
pay in addition to the ten-day period of inservice training per-
mitted by the Education Code. Your request involves an inter-
pretation of certain provisions of the Education Code that have
been amended by Senate Bill No. ,l enacted by the First Called
Session of the 65th Legislature, effective September 1, 1977.
In answering your question we will discuss both the present law
and the amendments.
     Chapter 16 of the Education Code provides for the Foundation
School Program whereby school districts may receive state finan-
cial aid. Education Code 5 16.004. The commissioner of education,
with approval of the State Board of Education, may
             make such rules and regulations consistent
             with the terms of this chapter as may be
             necessary to implement and administer the
             Foundation School Program.
Education Code 6 16.005. To receive financial support under the
program, school districts must comply with various statutory
standards, including those governing compensation of school em-
ployees. -Id. 8 16.051.
       Section 16.055 of the Education Code now provides:
                 (a) A school district must pay each em-
                 ployee who is qualified for and employed
                 in a position classified under the Texas
                 Public Education Compensation Plan set
                 forth in Section 16.056 of this chapter


                                     p. 4298
Hon. Oscar H. Mausy           -   Page   2   (H-1044)




          not less than the minimum monthly base
          salary, plus increments for teaching ex-
          perience, specified for the position.

          (b) Salaries shall be paid on the basis
         of a minimum of 10 months' service, which
         must include 180 school days lus not more
         than 10 days of inservice trafning and
         preparation. Personnel employed for more
         than 10 months shall be paid not less than
         the minimum monthly base pay plus incre-
         ments for experience for each month of
         actual employment. Personnel employed for
         11 months must render 210 days of service,
         and personnel employed for 12 months must
         render 230 days of service.
(hphasis added.) This statute expressly limits to ten the
number of inservice strainingdays that can be required of
teachers paid for ten months' service. In our opinion, under
this law a school district may not require teachers employed
for ten months of service to report for five additional days
of preparation.
     Senate Bill 1 makes the following provision for inservice
training:
         Each school district must provide for not
         less than 175 days of instruction for
         students and not less than 10 days of
         inservice-and
                   trainin
         teachers for the 1977-1978 school year
         and not less than 175 days of instruc-
         tion for students and not less than eight
         days of inservice training and preparation
         for teachers for each school year there-
         after. . . .
Education Code 8 16.852(a) (emphasis added). Section 16.055(b),
relating to compensation, is amended in part:
         Salaries shall be paid on the basis of a
         minimum of 10 months' service, which must
         include the number of days of instruction
         for students and days of inservice train-
         ing and preparation for personnel required
         by Section 16,052 of this code. The days



                         p. 4299
Hon. Oscar H. Mausy          - Page 3 (H-1044)


         of inservice training and preparation
         required herein shall be conducted by
         local boards of education under rules and
         regulations established by the State Board
         of Education tha'tare consistent with the
         state accreditation standards for program
         planning, preparation, and improvement.
         Personnel employed for more than 10 months
         shall be paid not less than the minimum
         monthly base pay plus increments for
         experience for each month of actual employ-
         ment. Personnel employed for 11 months
         must render 210 days of service, and
         personnel employed for 12 months must render
         230 days of service. . . .
The amendment to section 16.052(a) removes the ten day limita-
tion on inservice training. Thus, as of September 1, 1977,
school districts may require more than ten days of inservice
training, subject to the rules and regulations established by
the State Board of Education.

     Section 16.055(b) indicates how many days of service must
be rendered to receive payment for ten, eleven, or twelve
months. A schedule in section 16.056 gives the monthly salary
rate applicable to various employee classifications. 'Section
16.055(b) expressly provides that persons employed for more than
ten months "shall be paid not less than the minimum monthly base
pay . . . for each month of actual employment." With respect to
districts paying the minimum salary required by section 16.055(b),
the Texas Education Agency has construed this provision to re-
quire payment for any fraction of a month worked of the corres-
ponding fraction of a month's salary. Without this interpretation,
a district might require teachers to work 200 days a year for ten
months' salary. It could thereby circumvent the pay increase
achieved when the legislature mandated ten monthly payments for
190 days of work, rather than the nine months' pay for 180 days
formerly required. See Acts 1969, 61st. Leg., ch. 872, S 1, at
2634; Attorney GenerxOpinion   M-643 (1970).
     If a school district pays for each day of work at least
the minimum salary set forth in section 16.056, it has complied
with the requirements of section 16.055. 'It has considerable
discretion with respect to how it supplements the basic salary
as long as its decision has some reasonable basis. See Attorney
General Opinion M-493 (1969). The terms of employmentare thus
a matter of contract between the district and the employee. If
the district wishes to compensate some teachers at a lower rate



                        p. 4300
Hon. Oscar H. Mauzy                - Page 4 (H-1044)


than others it may do so, .providingthat the total compensation
is at least the amount required by section 16.056, and that
salary differences rest on some reasonable basis. By requiring
five extra days of work, the district in effect is changing the
compensation rate of newly employed teachers. In our opinion
it has authority to do so, but whether it has done so depends
on the terms of the particular contract, which is not before
us. See e.     Cusmiinsv. Eanes'Independent Schodl Dist
S.W.2ml&Lx.      Civ. App. -- Austin lvlh"t8
Morton Independent School Dist., 85 S.W.2d 853 (Tex. Crv. App. --
Amarillo 1935, writ dism'd).
                        S U   M   M AAR Y
            Prior to September 1, 1977, a strhool
            district could not require a teacher
            employed on a ten-month contract to
            serve more than ten days of inservice
            training. After September 1, 1977,~the
            school districts could require teachers
            to have more than ten days of inservice
            training. Article 16.055 of the Education
            Code does not prevent the district from
            requiring extra days inservice training
            without extra compensation, as long as the
            overall per day compensation is at least
            equal to the per day compensation under
            the minimum base pay set out in section
            16.056.
                                  *Very truly yours,



                                            General of Texas

APPROVED:



DAVID K. KENDALL, First Assistant




                           p. 4301
Hon. Oscar H. Mauzv      - Page 5 (H-1044)




Opinion ComnitGe
jst




                      p. 4302